Case: 14-20194      Document: 00512874025         Page: 1    Date Filed: 12/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-20194                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
SECURITY & CONTINUITY SERVICES LIMITED (UK),                            December 17, 2014
                                                                           Lyle W. Cayce
              Plaintiff - Appellee                                              Clerk

v.

SECURITY & CONTINUITY SERVICES LIMITED (US); JIMMY BRAD
FOREMAN,

              Defendants - Appellants




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            U.S.D.C. No. 4:12-CV-1308


Before STEWART, Chief Judge, and BARKSDALE and GRAVES, Circuit
Judges.
PER CURIAM:*
       AFFIRMED. See 5th Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.